Citation Nr: 1620764	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, manifested by subluxation. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee, manifested by subluxation. 

3.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee, manifested by loss of motion. 

4.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee, manifested by loss of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A December 2007 rating decision denied the issues on appeal.  The Veteran submitted additional evidence in March 2008, which was prior to the expiration of the appeal period for the December 2007 rating decision.  The evidence consisted of a January 2008 private treatment record with evidence relevant to the Veteran's knee claims, and which was not previously of record.  Thus, the new and material evidence was received prior to the expiration of the appeal period and is considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b) (2015).  The claims were reconsidered in an October 2008 rating decision.

This case was previously before the Board in February 2011 and September 2014 when the claims herein on appeal were remanded for additional development and consideration.  Specifically, the Board's September 2014 Remand instructed the RO to obtain additional VA treatment records and provide the Veteran with another VA examination with respect to this bilateral knees.   Additional VA treatment records were obtained and associated with the claims file, and the Veteran was provided with a VA knee examination in November 2014.  As such, the Board's remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is manifested by pain, subjective sensations of locking and giving away, and at worst flexion limited to 90 degrees and extension limited to 10 degrees; with no competent evidence of ankylosis, ligament laxity, cartilage dislocation, symptomatic cartilage removal, malunion or nonunion, or genu recurvatum.

2.  The Veteran's left knee arthritis is manifested by pain, subjective sensations of locking and giving away, and at worst flexion limited to 90 degrees and extension limited to 10 degrees; with no competent evidence of ankylosis, ligament laxity, cartilage dislocation, symptomatic cartilage removal, malunion or nonunion, or genu recurvatum.

3.  The Veteran's chondromalacia of the right knee is manifested by only slight recurrent subluxation.  

4.  The Veteran's chondromalacia of the left knee is manifested by only slight recurrent subluxation.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5256-5263 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5256-5263 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in October 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, relevant to the issues decided herein, VA examinations were conducted in October 2007, May 2008, March 2011, and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate for rating purposes, as they provided the symptomatology of the Veteran's knee disabilities during the period on appeal.  Consequently, there is sufficient medical evidence of record to make a determination on the issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also provided with a Board videoconference hearing in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the current severity of the Veteran's knee disabilities.  Pertinent evidence that might have been overlooked and that might substantiate the claims was suggested by the VLJ.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Here, the Veteran seeks increased ratings for his service-connected knee disabilities.  He is currently in receipt of a 10 percent rating under Diagnostic Code 5260 (limitation of flexion) for limitation of motion due to arthritis of the left knee; a 10 percent rating under Diagnostic Code 5260 for limitation of motion due to arthritis of the right knee; a 10 percent rating under Diagnostic Code 5257 (recurrent subluxation or lateral instability) for left knee instability and subluxation; and a 10 percent rating under Diagnostic Code 5257 for right knee instability and subluxation.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 21 Vet App. 1 (2011).

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2015).  

Normal motion of a knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a noncompensable rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a zero percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Here, the Veteran was provided with a VA joints examination in October 2007, at which time he was diagnosed as having arthritis with chondromalacia of the bilateral knees.  Subjectively, the Veteran reported daily pain and intermittent swelling.  He indicated that repetitive use of his knees caused an increase in pain but no change in range of motion.  From a functional standpoint, the Veteran indicated that he could not do any prolonged walking, prolonged standing, or sitting in certain positions; he further reported that he could only run short distances and that he had trouble squatting.  With respect to daily activities, the Veteran indicated that he could do yard work and pretty much most other things he wants to if he took his time and worked through the pain.  He reported that he was able to work, and was employed at Pine Bluff Arsenal in Pine Bluff, Arkansas.

Upon objective examination of the right knee, the Veteran exhibited mild crepitus.  Although there was no joint effusion,  there was tenderness over the lateral joint line.  There was no instability detected.  The Veteran could extend his right knee to zero degrees and could flex to 110 degrees.  There was no loss in range of motion due to pain, fatigue, weakness, or incoordination following repetition.  Upon objective examination of the left knee, the Veteran exhibited mild crepitus.  Although there was no joint effusion,  there was tenderness over the medial joint line.  There was no instability or swelling detected.  The Veteran could extend his left knee to zero degrees and could flex to 110 degrees.  There was no loss in range of motion due to pain, fatigue, weakness, or incoordination following repetition.  

A January 2008 private orthopedic treatment note diagnosed the Veteran as having patellar chondromalacia and osteoarthritis of the bilateral knees, left worse than right.  Subjectively, the Veteran reported having more discomfort with activities such as standing for long periods of time, kneeling, crouching, and stooping.  He indicated that his right knee was more bothersome, as it would occasionally catch and lock.  Upon objective examination, range of motion was zero to 125 degrees, bilaterally.  There was 2+ patellofemoral crepitus in both knees, slightly worse on the left than the right.  The medial joint lines were slightly non-tender to direct palpation but McMurray testing was negative.  There was some discomfort radiating into the popliteal fossa of both knees.  The Veteran exhibited good distal
pulses and normal sensation to both feet.  X-rays revealed varus posture to both knees with symmetric medial and lateral compartment wear, as well as end stage patellofemoral osteoarthritis in the left knee and significant narrowing across the patellofemoral joint of the right knee.  The Veteran received a corticosteroid injection to the right knee.  

The Veteran was next provided with a VA joints examination in May 2008, at which time he was diagnosed as having chondromalacia patella syndrome and degenerative joint disease of the bilateral knees.  Subjectively, the Veteran described frequent flare-ups of  knee pain upon ambulatory and prolonged sitting activities.  He reported that both knees occasionally swelled and locked, although he denied additional weakness or restricted range of motion of the knees during flare-ups.  During flare-ups at work as a toxin material handler at Pine Bluff Arsenal, he would modify his work-related activities, get off his feet, and take ibuprofen to ease symptoms over 30 minutes.  Functional restrictions of the knees reported by the Veteran included limitation with standing and walking 45 minutes, as well as difficulty with squatting activities with the knees.

Upon objective examination, the Veteran's knees appeared normal, without redness, swelling, heat, or tenderness to palpation.  Ligaments were tight in both knees to stress testing in all directions, without evidence of ligament laxity in either knee.  Joint lines were nontender, bilaterally.  Range of motion in both knees revealed extension to zero degrees (with pain onset at 10 degrees) , and flexion to 105 degrees (with pain onset at 90 degrees).  The Veteran's patella tracked normally, although there was moderate crepitus with medial and lateral stress testing in each patella, as well as moderate crepitus on palpation of each patella with range-of-motion maneuvers.  However, there was no additional weakness, fatigability, incoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance.

A private orthopedic treatment note dated in March 2010 diagnosed the Veteran as having bilateral patellofemoral arthritis, end stage on the left and moderate on the right.  Objective examination revealed range of motion from zero degrees to 120 degrees, bilaterally, with definite 3+ crepitus on the left and 2+ on the right. Patellofemoral tracking was intact.  The Veteran was tender along the lateral parapatellar margin.  There was no sign of obvious lateral subluxation or lateral collateral instability.  Neurovascular status was otherwise intact.  The Veteran exhibited mild effusion.  X-rays revealed end-stage patellofemoral arthritis on the left and moderate osteoarthritis on the right with mild arthritic changes in the medial and lateral compartments, bilaterally.

The Veteran was next provided with a VA joints examination in March 2011, at which time he was diagnosed as having bilateral knee degenerative arthritis with
patellofemoral pain syndrome.  Subjectively, the Veteran reported pain behind his bilateral knee caps which worsened with squatting, kneeling and climbing.  Although he reported no pain at rest, his knees became very painful upon climbing stairs, uneven ground, or trying to squat.  He additionally indicated that both knees went out and locked on him.  The Veteran reported that he no longer worked at the Pine Bluff arsenal.

Upon objective examination, the Veteran walked with a normal gait, including heel and toe.  Visual examination of the lower extremities showed the Veteran to be equally formed without deformity, atrophy, or other abnormalities.  Circumferential measurement showed the right lower extremity to be a half centimeter greater than the left lower extremity.  His motor strength was normal, and sensation was intact. His reflexes were present, bilaterally.  Visual examination showed the knees not to be swollen, and there was no heat, tenderness, or instability.  McMurray and Lachman tests were negative.  Mediolateral and antero-posterior stability were normal, although the Veteran did exhibit patellofemoral crepitation.  Range of motion testing revealed extension to zero degrees and flexion to 120 degrees, bilaterally (with pain at the extremes in the patellofemoral area); however, there was no change effected by pain, fatigue, weakness, lack of endurance or incoordination after repetitions.  X-rays revealed degenerative change in the knees.  The examiner indicated that the Veteran's functional impairments included difficulty with squatting, kneeling, and climbing.  However, the Veteran was not unsteady, and the examiner would not place walking limitations on him except for speed and on uneven ground.

The Veteran was provided with his most recent VA knee examination in November 2014, at which time he was diagnosed as having degenerative arthritis and patellofemoral pain syndrome of the bilateral knees.  Subjectively, the Veteran reported pain upon standing for 30 minutes, sitting for one hour, and walking 200 yards.  He additionally reported popping and going out of place upon squatting.  He indicated that his knees locked and swelled twice per month.  He reported experiencing flare-ups of knee pain upon squatting as well as bilateral knee pain with popping and "going out of place" with swelling every two weeks.  However, the Veteran denied any loss of motion.  

Upon objective examination, range of motion testing for the left knee revealed extension to zero degrees and flexion to 115 degrees, while range of motion testing for the right knee revealed extension to zero degrees and flexion to 120 degrees.  Although pain was noted upon  range of motion testing, the examiner explained that it did not result in or cause any functional loss.  Although there was no evidence of pain with weight bearing, there was objective evidence of localized tenderness or pain on palpation along the joint line.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion loss after these repetitions.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  In addition, the examiner stated there was evidence of swelling every two weeks, interference with sitting, and interference with standing.  Muscle strength testing was normal; however, slight subluxation was noted.  Stability testing, to include anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability, and lateral instability were, was normal, bilaterally.  In addition, there was no dislocation of the semilunar cartilage appreciated.  The examiner opined that the Veteran could do sedentary work, although he was limited to standing for only 30 minutes, sitting for only one hour, walking to only 200 feet, and avoidance of repetitive kneeling and squatting.

Upon review of the evidence, the Board finds that the criteria for ratings in excess of 10 percent have not been met.  The evidence demonstrates that throughout the entire period on appeal, the Veteran's symptoms included pain, crepitus, limitation of motion, recurrent "slight" subluxation, and subjective sensations of locking and giving way, but did not include symptoms such as ankylosis, semilunar cartilage dislocation, instability, symptomatic cartilage removal, tibia or fibula malunion or nonunion, or genu recurvatum.  

With regard to limitation of motion, at worst (and in consideration of painful motion), the Veteran had left knee and right knee flexion limited to 90 degrees and extension limited to 10 degrees.  The Board considered whether the Veteran's knee osteoarthritis, with consideration of pain, resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  However, the VA examination reports all noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The private medical evidence does not reflect additional functional loss due to DeLuca factors.  Therefore, even considering functional loss, the Veteran's right and left knee symptomatology does not meet the criteria for higher ratings under Diagnostic Codes 5260 and/or 5261.  38 C.F.R. § 4.71a (2014).  The Board notes, however, that the Veteran's left knee and right knee arthritis is currently rated as 10 percent disabling under Diagnostic Code 5260 (limitation of flexion), rather than Diagnostic Code 5261 (limitation of extension).  As extension limited to 10 degrees warrants a 10 percent rating under Diagnostic Code 5261, while flexion limited to 90 degrees does not warrant a compensable evaluation under Diagnostic Code 5260, the Board finds that the Veteran's limitation of left and right knee motion is more accurately rated as 10 percent disabling under Diagnostic Code 5261 (rather than Diagnostic Code 5260).  

Moreover, the medical evidence of record reveals no more than "slight" bilateral subluxation of the knees, with no objective evidence of instability.  As such, a higher rating under Diagnostic Code 5257 for "moderate" or "severe" subluxation is not warranted for either knee.  

The Board has considered whether an increased rating is warranted under other potentially applicable diagnostic codes.  However, there is no indication that the Veteran's knee have ever been ankylosed, that he had malunion or nonunion of the tibia or fibula, symptomatic removal or dislocation of semilunar cartilage, or genu recurvatum.  Accordingly, a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  

In reaching its decision, the Board has not overlooked the lay statements of record.  The Veteran, his spouse, and his former supervisor, as laypersons, are competent to report observable symptoms.  However, they are not competent to attribute perceived symptomology to an internal function or state that the Veteran's disability warrants a specific rating.  In this regard, there is no indication that they possess the requisite knowledge to render a medical opinion or administer specialized testing.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (stating that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, while their statements are competent evidence of observable symptoms such as pain, giving way, and crepitus, their statements are not competent evidence on the issue of whether the Veteran's symptoms warrant a higher rating. 

Accordingly, the Board finds that ratings in excess of 10 percent for the Veteran's limitation of motion due to arthritis of the left knee, limitation of motion due to arthritis of the right knee, left knee subluxation, and right knee subluxation are not warranted.

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected knee disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  With respect to his knee disabilities, the Veteran reported that he had symptoms including pain, crepitus, tenderness, subluxation, painful motion, and sensations of locking and giving away.  Musculoskeletal symptoms such as these are clearly contemplated and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are available under the diagnostic code, but the facts do not indicate that the Veteran's disability warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  38 C.F.R. § 3.321(b) (2015).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently unemployed.  However, he has not alleged that he cannot work because of his service-connected disabilities, and the medical evidence does not show that he cannot work because of his service-connected disabilities.  To the contrary, VA examiners have opined that the Veteran could perform sedentary work, albeit with some limitations.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An evaluation in excess of 10 percent for chondromalacia of the right knee, manifested by subluxation, is denied. 

An evaluation in excess of 10 percent for chondromalacia of the left knee, manifested by subluxation, is denied. 

An evaluation in excess of 10 percent for arthritis of the right knee, manifested by loss of motion, is denied. 

An evaluation in excess of 10 percent for arthritis of the left knee, manifested by loss of motion, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


